Citation Nr: 1828397	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  08-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left wrist disability, to include as secondary to PTSD.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

3.  Entitlement to a compensable evaluation for choroidal folds of the right eye.

4.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from February 1980 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2007, September 2008 and July 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before one of the undersigned Veterans Law Judges (VLJ) in December 2009 and January 2012.  The Veteran also appeared at a hearing in May 2016 before another one of the undersigned VLJs.  Transcripts of all hearings are in the Veteran's file.  Consequently, the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  The United States Court of Appeals for Veterans Claims (Court) recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

At the May 2016 videoconference hearing, the Veteran indicated that he was waiving his right to a panel decision.  Subsequently, and pursuant to Arneson, the Veteran was notified in an October 2016 letter that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The letter indicated that if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing.  To date, the Veteran has not responded.  Therefore, in accordance with Arneson, an additional hearing is not needed.


FINDINGS OF FACT

1.  The Veteran does not have a current left wrist disability which could be attributed to active service and/or to include as secondary to service-connected PTSD.

2.  The Veteran's service-connected PTSD is productive of occupational and social impairment, with deficiencies in most areas; however, total occupational and social impairment has not been shown.

3.  The Veteran's right eye disability was manifested by no more than best corrected visual acuity of 20/25.

4.  The most probative evidence indicates that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist disability, to include as secondary to PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a compensable disability rating for choroidal folds of the right eye have not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Codes 6000-6009, and Table V (2007).
4.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in June 2008, July 2011 and September 2012 for his claim for service connection for a left wrist disability; VA medical examinations in June 2008, June 2010 and September 2012 for his claim for an increased rating for PTSD; and VA medical examinations in June 2008, July 2010 and August 2012 for his claim for service connection for a right eye disability.  The examinations are sufficient evidence for deciding the claims on appeal.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran seeks service connection for a left wrist disability, to include as secondary to his service-connected PTSD.  Service treatment records are silent for any complaints, treatment or diagnosis of a left wrist problem.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. §1131.  A left wrist disability has not been shown at any time since the claim for service connection.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  Here, there is no competent medical evidence reflective of a left wrist disability at any time during the appeal period.  

The VA examination report dated in June 2008 reflects that although the Veteran's left wrist was found to be tender upon examination, the VA examiner stated that the problem the Veteran was having now with his wrist was more likely than not "NOT" due to any injuries that were sustained while on active duty.  It was noted that the Veteran had returned for x-rays in July 2008.  A diagnosis of normal findings, normal x-rays was provided.  The June 2011 VA examination report reflects that the Veteran stated that his duties as a military policemen involved him being in many fights.  He said that he had stress fractures in his wrist from fighting and using the baton.  X-rays of the Veteran's left wrist showed normal appearing bones and soft tissue.  The VA examiner noted that nerve conduction studies in 2004 and 2006 did not reveal significant enough findings for carpal tunnel.  The findings of carpal bone abnormalities and possible ligamental pathology on the examination that day did not present nor suggest a residual of military service.  There was no evidence that the findings were related to military service or his service-connected PTSD.  The September 2012 VA examination report reflects that there was no functional loss or impairment found and that the Veteran's muscle strength was normal for his left wrist.  The VA examiner stated that there was no diagnosable left wrist condition at that time.  No direct or secondary opinion was provided.    

While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the lack of clinical diagnoses and contemporaneous statements.  

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, it is therefore unnecessary to address any other element of direct or secondary service connection.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus, service connection is not warranted.

B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

i.  PTSD

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling.  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Prior to a recent revision, VA adopted and employed the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2017).  Though this Manual has since been revised, all VA examinations noted below were provided while the DSM-IV was still extant.  Under that Manual, diagnoses many times will include an Axis V diagnosis and a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

While the evidence of record demonstrates that the Veteran's PTSD has resulted in a distinct degree of occupational and social impairment for this period on appeal, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 100 percent disability rating.  

The June 2008 VA examination report reflects that the Veteran reported having panic attacks when needing to leave his apartment.  He experienced sleep problems and a lack of energy.  Fleeting suicidal thoughts after the deaths of family members were reported.   The VA examiner noted no evidence of impairment of thought process or communication.  The Veteran denied hallucinations and there was no evidence of delusions.  The Veteran was oriented and his speech was normal.  The VA examiner noted that the Veteran appeared depressed.

A medical note by a VA examiner dated in March 2010 shows that the Veteran experienced frequent nightmares and flashbacks.  He avoided stimuli associated with his traumas.  He had difficulty sleeping and concentrating and he had exaggerated startled response.  

The June 2010 VA examination report reflects that the Veteran said that he would typically isolate himself from others, had no close relationships, to include his daughter he occasionally emailed, and was extremely anxious when outside of his apartment, to include doing his laundry in his apartment building and when he would go to Walmart once a month.  The VA examiner noted that the Veteran's affect was generally within normal limits, no impairment of thought processing of communication was noted, his eye contact and behavior were normal, he denied problems with suicidal or homicidal ideation and his speech was within normal limits.  A low, sad or depressed mood was noted.  The Veteran stated that his sleep was poor and upsetting intrusive memories occurred a couple of times a week.  

A private medical note dated in January 2012, by nurse J.N., reflects that the Veteran reported issues of recluse and a fear of not being able to control his impulses.  

The September 2012 VA examination report reflects that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in stabling and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and neglect of personal appearance and hygiene.  

At his May 2016 videoconference Board hearing, the Veteran noted that he did not like to be around new people, that he experienced nightmares, that he had problems sleeping, trouble with his short-term memory and that he did not like to leave his apartment.    

While the Veteran had been scheduled for a more recent examination in order to evaluate his current PTSD symptoms, the Veteran did not appear for this examination.  A November 2017 note in the Veteran's claims file indicates that the Veteran refused to schedule an examination because his PTSD was so severe that he did not want to leave his house.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

In sum, the Board does not find that the Veteran's symptoms are generally of similar severity, frequency, and duration as those described in the higher rating criteria for a 100 percent disability rating.  Notably, a review of the Veteran's VA examinations and medical records show that the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Moreover, the severity of symptoms assessed by the GAF scores of 55, 45 and 48 (shown in the June 2008, June 2010 and September 2012 VA examinations, respectively), are indicative of moderate to serious range for assessing psychiatric symptoms.  The Board finds the GAF scores assigned to his psychological profile consistent with the criteria for a 70 percent disability rating.  Further, there is no commentary to suggest that such scores are indicative of total occupational impairment.  The September 2012 VA examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  

For these reasons, the Board finds that the Veteran's PTSD symptoms do not rise to the level of impairment as contemplated by a 100 percent PTSD rating and more closely approximate the 70 percent rating criteria, which contemplate the his manifestations of PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As such, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ii.  Right Eye Disability

The Veteran contends that the currently assigned noncompensable evaluation does not adequately reflect the severity of his choroidal folds of the right eye disability.

At the outset, the Board notes that, during the pendency of the Veteran's appeal, the schedular criteria by which eye disabilities are rated changed.  See 73 FR 66543 (November 10, 2008).  However, because the amended regulations apply only to claims received by VA on or after December 10, 2008, and the Veteran filed his claim prior to that time, the appeal will be considered under the old criteria.  See id.  

The Veteran's choroidal folds of the right eye has been evaluated as noncompensable since November 2006, under Diagnostic Code 6099-6005, with 6099 meaning that the Veteran's unlisted condition is evaluated in that part of the Rating Schedule concerning eye disabilities, and 6005 meaning that the Veteran's condition is rated by analogy to choroiditis.  38 C.F.R. §§ 4.20, 4.27, 4.84a, Diagnostic Code 6005 (2007).  Under Diagnostic Code 6009, choroiditis and other listed disorders, in chronic form, are to be rated from 10 to 100 percent for impairment of visual acuity, field loss, pain, rest requirements, or episodic incapacity, combining an additional 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6005 (2007).  

Of note, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2007).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2007).  

Also pertinent to the Board's evaluation of this claim are other regulations that govern evaluation of diseases of the eye, and in particular, those concerning evaluation of diminished visual acuity or field loss.  See generally 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, 4.80, 4.83, and 4.83a (2007).  

With respect to visual acuity, the June 2008 VA examination report shows that the Veteran's best corrected visual acuity measurement was 20/20 in this right eye.  The June 2010 VA examination report shows that upon examination, his best corrected vision for distance and near was 20/20.  The August 2012 VA examination report reflects that the Veteran's right eye examination results for distance with correction as 20/25+ and  near with correction as 20/25. 

At his May 2016 videoconference Board hearing, the Veteran noted that his vision was blurry and that he needed to type in large font on the computer.

As previously noted, the Veteran had been scheduled for a more recent examination in order to evaluate his current eye condition, however, he did not appear.  

The Board again notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Again, if a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board will adjudicate the issue on appeal based upon the evidence that is currently of record for this time period.  38 C.F.R. § 3.655  (2017).

For visual acuity measurements, in general, the best distance vision attainable after correction with glasses will be the basis of a rating.  38 C.F.R. § 4.75 (2007).  Corrected right eye distance vision of 20/20 and/or 20/25, as measured during the VA examinations noted above, would result in a noncompensable rating under 38 C.F.R. § 4.84a, Table V (2007).  While the measurements are not explicitly listed in the Table, the visual acuity measurements would reflect slightly better visual acuity than a 20/40 measurement, listed in the Table, for which no compensable rating is permissible, regardless of the acuity measurement for the "other eye" (which, here, would be the nonservice-connected left eye).  See 38 C.F.R. § 4.84a, Table V. 

With respect to other considerations relevant to this claim, the Board notes that an October 2007 VA treatment record and the June 2008 VA examination report reflects that the Veteran complained of blurriness of vision, however, the June 2008 VA examiner noted that no functional limitations from the service-connected eye disability was found.  No diplopia was found during the June 2010 VA examination.  The Board has considered the application of other Disability Codes pertaining to the eye, but finds that there are no other reported or observed manifestations for the Veteran's right eye disability which indicates that a compensable disability rating is warranted.  

Based on the review of the evidence of record, it has not been shown that the Veteran's eye disability exceeds the noncompensable disability rating.  As the preponderance of the evidence is against the claim for a higher rating, there is no doubt to be resolved, and a rating increase is not warranted.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

For the increased rating claims on appeal, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran meets the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  He is service-connected for PTSD, evaluated as 70 percent disabling, for a lumbar spine disability, evaluated as 20 percent disabling, for a left lower extremity disability, evaluated as 20 percent disabling, for a right wrist disability, evaluated as 10 percent disabling, for a right knee disability, evaluated as 10 percent disabling, for a left knee disability, evaluated as 10 percent disabling, for a right foot disability, evaluated as noncompensable, for a left foot disability, evaluated as noncompensable and for a right eye disability, evaluated as noncomepensable. 

The Veteran contends that his service-connected disabilities render him unemployable.

A December 2006 Mental Health note shows that after separation, the Veteran reported working as a machine operator and in construction.  An April 2007 psychology consult record notes that the Veteran last worked as a machine operator in 2001.  He reported graduating high school and completing some technical training. 

At this December 2009 hearing, the Veteran noted that he could not work at a job for more than 3 years, because during the 4th year, he was violent.  He noted that it was difficult for him to leave his apartment.  

The June 2010 VA PTSD examination report reflects that the Veteran last worked at a window manufacturing establishment in 2003.  Due to problems with his back and wrist, he stopped working.  It was noted that the Veteran's past jobs included truck driving, working at a manufacturing plant and at a correctional facility.  The VA examiner noted that the Veteran had described numerous symptoms that would interfere with his employment.  

The September 2012 VA General Examination report reflects that for the Veteran's PTSD, the VA examiner noted that based on a review of the claims file and examination of the Veteran, his PTSD did not render the Veteran completely unable to secure and maintain substantially gainful employment.  For the Veteran's bilateral foot disabilities, the VA examiner noted that prolonged standing or walking could cause increased pain.  Sedentary labor would not be affected.  For the Veteran's right wrist disability, the VA examiner noted that manual labor was negatively impacted.  For the Veteran's bilateral knee disabilities, the VA examiner noted that physically demanding labor, especially involving stair climbing or walking on uneven surfaces, would be negatively impacted.  Sedentary labor would not be impacted.  For the Veteran's lumbar spine disability, the VA examiner noted that physically demanding labor would be negatively impacted.  Sedentary labor would not be precluded if accommodations were made for frequent change of position.  

The Veteran is in receipt of benefits from the Social Security Administration (SSA) for disorders of the back and asthma.  

The Board finds that the preponderance of the evidence is against granting a claim of TDIU.  The evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his performance of substantially gainful employment.  The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although the Veteran has noted unemployment for many years, the medical and lay evidence of record does not show that his service-connected disabilities, in and of themselves, render him unable to perform regular employment.  While the evidence reflects that accommodations for some of his disabilities would need to be made, the evidence fails to show that substantially gainful employment, to include sedentary labor, is precluded due to his service-connected disabilities.  

The Board is sympathetic to the Veteran's contention that his service-connected disabilities have an impact on his ability to secure or follow a substantially gainful occupation.  That impact, however, is adequately reflected in the assigned disability evaluations.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to award TDIU.  The question in a claim for a TDIU rating is whether the Veteran is rendered incapable of engaging in employment consistent with his education and experience, due to his service-connected disabilities.  Additionally, the Board has considered the SSA award and its supporting evidence but, given the different standards utilized by VA and SSA, it is not bound by that determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA). 

In this case, the medical evidence of record reflects that the Veteran's service-connected disabilities alone do not preclude him from engaging in gainful employment.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






















ORDER

Entitlement to service connection for a left wrist disability, to include as secondary to PTSD, is denied.

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a compensable evaluation for choroidal folds of the right eye is denied.

Entitlement to TDIU is denied.




_______________________                                         ________________________
            J. MARCH                                                                 A. C. MACKENZIE
      Veterans Law Judge 			                            Veterans Law Judge
Board of Veterans' Appeals			            Board of Veterans' Appeals




      _______________________________
         T. REYNOLDS
          Veterans Law Judge 
                                          Board of Veterans' Appeals


Department of Veterans Affairs


